Case: 19-10573    Document: 00515655921       Page: 1    Date Filed: 12/01/2020




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                               No. 19-10573                      December 1, 2020
                           consolidated with                       Lyle W. Cayce
                               No. 19-10782                             Clerk
                             Summary Calendar



   Christopher Wooten,

                                                        Plaintiff—Appellant,

                                    versus

   Stan Parker, Howard County Sheriff;
   Timothy D. Yeats, Howard County Judge, 118th District;
   Colleen Barton, Howard County District Clerk;
   FNU Averett, Howard County Deputy Sheriff;
   FNU Buchanan, Howard County Deputy Sheriff;
   Robert H. Moore, III, Judge;
   Timothy Green, Magistrate, Howard County;
   FNU Green, Judge, Howard County,

                                                      Defendants—Appellees.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                               No. 1:17-CV-12
Case: 19-10573       Document: 00515655921             Page: 2     Date Filed: 12/01/2020

                                        No. 19-10573
                                        No. 19-10782

   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Christopher Wooten, Texas prisoner # 2089854, appeals the dismis-
   sal without prejudice, under Federal Rule of Civil Procedure 41(b), of his
   42 U.S.C. § 1983 complaint and the denial of his postjudgment motion under
   Federal Rule of Civil Procedure 60(b). We review both for abuse of discre-
   tion. See Coleman v. Sweetin, 745 F.3d 756, 766 (5th Cir. 2014); Wilson v.
   Johns-Manville Sales Corp., 873 F.2d 869, 871 (5th Cir. 1989).
          On appeal, Wooten primarily realleges the substantive claims that he
   asserted in his § 1983 complaint. He does not discuss the application of
   Rule 41(b) or otherwise meaningfully address the reasons why his complaint
   was dismissed or his Rule 60(b) motion was denied. Though we review pro se
   briefs with the benefit of liberal construction, see Haines v. Kerner, 404 U.S.
519, 520 (1972), even pro se litigants must brief their arguments to preserve
   them, see Yohey v. Collins, 985 F.2d 222, 224−25 (5th Cir. 1993); Brinkmann
   v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). By not
   identifying an error in the disposition of his § 1983 complaint or Rule 60(b)
   motion, Wooten has abandoned any claim related to those rulings. See Yohey,
985 F.2d at 224−25; Brinkmann, 813 F.2d at 748.
          Thus, the judgment is AFFIRMED. Wooten’s motion for appoint-
   ment of counsel is DENIED because he has not demonstrated exceptional
   circumstances. See Naranjo v. Thompson, 809 F.3d 793, 799 (5th Cir. 2015).




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.




                                             2